By the Court,

Nelson, Ch. J.
Section 4 of the ordinance of tit. IV is as follows.—“No person shallexercise or carry on the trade or business of a butcher or any branch or part thereof, within the first six wards, nor in so much of the 7th ward as lies westerly of Clinton avenue, in the city of Brooklyn, without being licensed for that purpose by or under the authority of the common council, under the penalty of $50 for such offence.”
Section 5, same title, provides that “ No person other than a licensed butcher shall cut up in any of the public markets in the city of Brooklyn, or within the limits aforesaid, or in any street or other place in the said city, any beef, pork, veal, mutton, lamb, or sell or expose the same to sale by the joint-or in pieces, under the penalty of $25 for each offence.
The testimony in the case clearly established a violation *233of "both the sections of the ordinance of title No. IY above recited.
It is supposed by the counsel for the defendant that there is something inconsistent, or contradictory between these two sections and sections 1 and 2 of ordinance tit. No. 7. That however is a misapprehension. These sections provide for licensing butchers or other persons to sell fresh meats at places in the city, other than the public markets, upon certain times and conditions there prescribed; one of which conditions is that the person so specially licensed shall be a citizen of the United States and of the age of 21 years; an other, an actual resident in the ward in which he is permitted to set up the private market.
It is also suggested that these conditions are in restraint of trade, and void. But it will be seen, on refering to the charter of the city, that full power is given over the subject to the common council.
Section 26 (Sess. Laws of 1834, pp. 98, 99) of the charter provides, that the common council shall have power to make, establish, &c., ordinances, rules, &c., for the following purposes, among othersj by sub. 4, to regulate butchers, and the places and manner of selling meats, and to prohibit unlicensed persons from exercising the occupation of, or acting as butchers.
This affords ample power to the legislative authority of the city to pass the ordinances refered to : and section 27 (p. 100) confers power to enforce observance of the same, by imposing such penalties as the common council may think proper, to be recovered in the corporate name of the city with costs in an action of debt in any court having cognizance thereof.
It is well settled that several penalties may be included in the declaration, and recovered in one suit at common law, and there is no statute restriction pretended in this case. (3 Hill., 529, and cases.)
Judgment affirmed.